Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 & 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fioretti et al. (“Combinatorial insights into doping control and transport properties of zinc tin nitride”-2015).

Regarding Claim 1, Fioretti et al. discloses a method of fabricating a semiconductor device, the method comprising:
	determining a target band gap (abstract & Introduction; Pages 11017-11018 – implied; this prior art talks about semiconductor compounds researched with potential to be used in photovoltaic devices (e.g., ZnSnN2, ZnSnP2)); 							utilizing a predefined correlation between a band gap and a plurality of semiconductor material stoichiometries and cation or anion ordering to determine at least one semiconductor material stoichiometry providing the target band gap (abstract, Introduction, also Results and Discussion; Pages 11017-11020 – it describes explicitly/implicitly correlation between a band gap and a plurality of semiconductor material stoichiometries (such as ZnSnN2, ZnSnP2, Cu2SnS3, Cu2ZnSnSe4 etc.) and cation or anion ordering; from these data one can easily determine at least one semiconductor material stoichiometry providing the target band gap at a particular amount of cation or anion ordering); and						controlling process parameters to form a semiconductor device comprising at least one semiconductor material having the target band gap (abstract, Introduction, also Results and Discussion; Pages 11017-11020 – this prior art clearly states varying process parameters, such as growth temperature or annealing temperature, to influence the cation sublattice ordering which in turn affect the band gap).

Regarding Claim 7, Fioretti et al., as applied to claim 1, at least implicitly discloses the method, including:									controlling process parameters to form a semiconductor device comprising at least one semiconductor material having anion or cation sublattice ordering providing the required band gap (abstract, Introduction, also Results and Discussion; Pages 11017-11020 – this prior art clearly states varying process parameters, such as growth temperature or annealing temperature, to influence the cation sublattice ordering of ZnSnN2 which in turn affect the band gap).

Regarding Claim 8, Fioretti et al., as applied to claim 1, at least implicitly discloses the method, including:									fabricating a plurality of material samples having a semiconductor material composition, the stoichiometry of which can be varied between compositional end points (abstract, Introduction, also Results and Discussion; Pages 11017-11020 – semiconductor material, for example, ZnSnN2 whose stoichiometry has been varied (especially see abstract & Introduction)); and 												varying process parameters to produce material samples having a range of order parameter values and band gaps for a plurality of stoichiometries to determine the predetermined correlation between a band gap and a semiconductor material stoichiometry ((abstract, Introduction, also Results and Discussion; Pages 11017-11020 – implied).

Regarding Claim 9, Fioretti et al., as applied to claim 1, at least implicitly discloses the method, including:									determining at least one secondary correlation between at least one process parameter and at least one of an order parameter and a semiconductor material stoichiometry (abstract, Introduction, also Results and Discussion; Pages 11017-11020 – this prior art clearly states varying process parameters, such as growth temperature or annealing temperature, to influence the cation sublattice ordering which in turn affect the band gap; the correlation between growth temperature and at least one of an order parameter and a semiconductor material stoichiometry can be considered as the primary correlation whereas the correlation between annealing temperature and at least one of an order parameter and a semiconductor material stoichiometry can be considered as the secondary correlation); and 							utilizing the at least one secondary correlation to control at least one process parameter (abstract, Introduction, also Results and Discussion; Pages 11017-11020 – implied).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Fioretti et al. (“Combinatorial insights into doping control and transport properties of zinc tin nitride”-2015) or, in the alternative, under 35 U.S.C. 103 as obvious over Fioretti et al. (“Combinatorial insights into doping control and transport properties of zinc tin nitride”-2015), as applied to claim 1, further in view of Qin et al (“Semiconducting ZnSnN2 thin films for Si/ZnSnN2 p-n junctions”-2016).

Regarding Claim 5, Fioretti et al., as applied to claim 1, at least implicitly discloses the method, wherein: the semiconductor device comprises a multijunction solar cell comprising a semiconducting material (Page 11018, left column, 2nd Paragraph); and 					controlling the process parameters includes tuning a band gap of each layer of the multijunction cell by controlling at least one of a composition of the semiconductor material and an order parameter of the semiconductor material (Page 11018, left column, 2nd Paragraph - implied).												In the alternative, assuming arguendo that Fioretti et al. is not emphatic enough regarding the method, wherein: the semiconductor device comprises a multijunction solar cell comprising a semiconducting material, and controlling the process parameters includes tuning a band gap of each layer of the multijunction cell by controlling at least one of a composition of the semiconductor material and an order parameter of the semiconductor material.				However, Qin et al. at least implicitly teaches the method, wherein: the semiconductor device comprises a multijunction solar cell comprising a semiconducting material (Page 142104-1 – this prior art teaches that one of the material that could be used for multijunction solar cell is ZnSnN2 as its bandgap can be tuned through cation disorder); and 												controlling the process parameters includes tuning a band gap of each layer of the multijunction cell by controlling at least one of a composition of the semiconductor material and an order parameter of the semiconductor material (Page 142104-1 – implied).				It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teaching of Qin et al. to adapt the method, wherein: the semiconductor device comprises a multijunction solar cell comprising a semiconducting material of Fioretti et al., and controlling the process parameters includes tuning a band gap of each layer of the multijunction cell by controlling at least one of a composition of the semiconductor material and an order parameter of the semiconductor material in order to grow a highly efficient solar cell.

Allowable Subject Matter
Claims 14-20 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 14: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of fabricating a semiconductor material, the method comprising: a) choosing a semiconductor material having a composition that can be varied between at least two compositions; b) fabricating a plurality of material samples having the chosen semiconductor material composition using different combinations of growth parameters to produce a plurality of material samples having a range of values of an order parameter and a band gap corresponding to each order parameter value; c) determining the order parameter and band gap of at least two of the material samples fabricated at step b); d) determining a correlation between order parameter and band gap; e) repeating steps b)-d) for a range of specific semiconductor material compositions and/or between the at least two compositions; f) selecting a desired band gap for the semiconductor material; g) utilizing the correlation between order parameter and band gap to determine a target semiconductor material composition and order parameter having the desired band gap; and fabricating a semiconductor material, including setting and/or adjusting growth parameters to maintain at least one of the target semiconductor material composition and order parameter.
The most relevant prior art reference due to Fioretti et al. (“Combinatorial insights into doping control and transport properties of zinc tin nitride”-2015) substantially discloses a method of fabricating a semiconductor material, the method comprising: 				a) choosing a semiconductor material having a composition that can be varied between at least two compositions (abstract & Introduction; Pages 11017-11018 – a semiconductor material having a composition such as ZnSnN2; the composition of the material can be varied by varying, for example, the ratio of Zn/Sn flux); 								b) fabricating a plurality of material samples having the chosen semiconductor material composition using different combinations of growth parameters to produce a plurality of material samples having a range of values of an order parameter and a band gap corresponding to each order parameter value (abstract, Introduction, also Results and Discussion; Pages 11017-11020 – implied); and 												c) determining the order parameter and band gap of at least two of the material samples fabricated at step b) (abstract, Introduction, also Results and Discussion; Pages 11017-11020 – implied).											
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 14 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 14 is deemed patentable over the prior arts.

Regarding Claims 15-20: these claims are allowed because of their dependency status from claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/28/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812